UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4849


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOEY CARL MINDER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Senior District Judge. (1:06-cr-00445-WLO)


Submitted:    March 11, 2009                 Decided:   April 13, 2009


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nash E. Long, III, Ryan G. Rich, James D. Humphries, IV, Melissa
A. Patterson, HUNTON & WILLIAMS, LLP, Charlotte, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Robert   M.   Hamilton,   Assistant   United  States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph Carl Minder appeals his conviction and sentence

following the jury verdict finding him guilty of twelve counts

of mail fraud in violation of 18 U.S.C. § 1341 (West Supp. 2008)

and   18     U.S.C.    § 2      (2006),     one    count    of     securities          fraud       in

violation of 15 U.S.C. §§ 77q(a), 77x (West 2000 & Supp. 2008)

and   18     U.S.C.    § 2      (2006),     and    one     count      of    possessing            and

uttering a forged endorsement on a check in violation of 18

U.S.C. § 513(a) (2006).

              In    1998,       William     McNulty        introduced           Minder       to     a

financial investment scheme promising unusually high rates of

return, which purportedly involved overseas accounts managed by

“Donald,”      a    multi-millionaire             European       trader         of     financial

investments.          The investment scheme was classically fraudulent;

it    used    money        received    from       later    victims         to    pay     earlier

victims.       McNulty and Minder were indicted on October 31, 2006

for   engaging        in    a   common    scheme     to    defraud         investors         using

interstate      mail.           At   Minder’s     trial,     McNulty,           who    had    pled

guilty to the charges filed against him, exercised his Fifth

Amendment privilege against self-incrimination.

              During       Minder’s       direct     testimony,        Minder’s          counsel

attempted      to   introduce        into    evidence      as    an    exception         to       the

hearsay rule pursuant to Fed. R. Evid. 803(3) “instant messages”

from McNulty to Minder.               These messages indicated “Donald” was a

                                              2
fictitious      character.          Counsel      argued        that      the      messages

constituted         evidence     that    Minder,       until      that       revelation,

believed      the    investment     program      was     legitimate       rather        than

fraudulent.         Following the Government’s objection, the district

court    excluded      the    evidence     as   hearsay.         On   appeal,      Minder

acknowledges the district court properly excluded the evidence

under Fed. R. Evid. 803(3), but contends that the district court

should have allowed it under Fed. R. Evid. 804(b)(3).

              Because      Minder   justifies      the     admissibility           of    the

proposed      evidence        before     this    court       under       a       different

evidentiary theory than advanced below, we review the district

court’s evidentiary ruling for plain error.                     See United State v.

Lowe, 65 F.3d 1137, 1144 (4th Cir. 1995).                      Under Fed. R. Crim.

P. 52(b), this court may correct:               (1) error; (2) that is plain;

(3)    that   affects      substantial     rights;     and     (4)    that       seriously

affects the fairness, integrity or public reputation of judicial

proceedings.          United    States     v.   Olano,    507    U.S.     725,     732-34

(1993); Lowe, 65 F.3d at 1144.

              The parties agree the instant messages are hearsay.

Hearsay is generally not admissible in evidence.                         Fed. R. Evid.

802.    However, Fed. R. Evid. 804(b)(3) provides an exception to

the    rule   when    an     unavailable    declarant      has    made       a   statement

against penal interest.             A statement is admissible under this

exception if:        (1) the speaker is unavailable; (2) the statement

                                           3
is    actually    adverse        to   the     speaker's      penal        interest;         and

(3) corroborating             circumstances           clearly            indicate           the

trustworthiness of the statement.                  United States v. Bumpass, 60

F.3d 1099, 1102 (4th Cir. 1995).                  The party seeking to introduce

the   statement     has   a    formidable         burden    of     establishing        these

prerequisites.       Id.         We   find       Minder    fails    to    establish         the

requisite elements to this hearsay exception.                           We further find

that even if the district court’s exclusion of the proffered

statements    was   erroneous,         such      exclusion       does    not    constitute

plain    error   because       the    district      court’s       ruling       was    not    so

prejudicial as to deny Minder a fair and impartial trial.

             Accordingly, we affirm the district court’s judgment.

We    dispense   with     oral    argument        because    the     facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                             4